              Case 3:21-cv-00084 Document 1 Filed 04/01/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION


  ALEXANDRIA ALEMAN AND                  §
  AIMEE GARZA                            §
                                         §
            Plaintiffs,                  §
                                         §     Civil Action No. 3:21-cv-84
  v.                                     §
                                         §
                                         §
  TRANSPORT INDIANA LLC,
                                         §
  AND SCOTTY CANTRELL
                                         §
                                         §
            Defendants.                  §


   DEFENDANT TRANSPORT INDIANA, LLC’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant Transport Indiana, LLC (“Transport Indiana” or “Defendant”) hereby

removes this Action from the 34th Judicial District Court of El Paso County, to the

United States District Court for the Western District of Texas, El Paso Division, and

would respectfully show as follows:

                                   I.    PARTIES

       1.       Plaintiff Alexandra Aleman (“Aleman”) is an individual residing in

Harris County, Texas. For the purposes of diversity, Plaintiff is a citizen of Texas.

       2.       Plaintiff Aimee Garza (“Garza”) is an individual residing in Harris

County, Texas. For the purposes of diversity, Plaintiff is a citizen of Texas.




DEFENDANT’S NOTICE OF REMOVAL                                                    Page 1 of 5
            Case 3:21-cv-00084 Document 1 Filed 04/01/21 Page 2 of 5




      3.     Defendant Transport Indiana, LLC is a limited liability company.

Transport Indiana’s only member is Patrick Transportation, LLC. Patrick

Transportation, LLC is a limited liability company. Patrick Transportation, LLC’s

only member is Patrick Industries, Inc. Patrick Industries, Inc. is an Indiana

corporation with its principal place of business in Indiana. As a result, for the

purposes of diversity, Transport Indiana, LLC is a citizen of Indiana, and is not a

citizen of Texas.

      4.     Defendant Scotty Cantrell (“Cantrell”) is an individual who resides in

Carlisle, Arkansas. For the purposes of diversity, Cantrell is a citizen of Arkansas

and is not a citizen of Texas.

                        II.      THE STATE COURT ACTION

      5.     On February 11, 2021, Plaintiffs filed their Original Petition in the 34th

Judicial District Court of El Paso County, in an action styled Alexandria Aleman and

Aimee Garza v. Transport Indiana LLC and Scotty Cantrell, Cause No. 2021DCV0517

(the “State Court Action”). Transport Indiana was served with process on March 2,

2021. Cantrell has not yet been served. Transport Indiana filed its Original Answer

on March 29, 2021.

      6.     Plaintiffs’ claims arise from a motor vehicle accident that occurred on

December 15, 2019 in Bee County, Texas. Plaintiffs bring claims of negligence,

negligent hiring, gross negligence, and negligence per se against Transport Indiana

as a result of the incident.




DEFENDANT’S NOTICE OF REMOVAL                                                Page 2 of 5
            Case 3:21-cv-00084 Document 1 Filed 04/01/21 Page 3 of 5




      7.     With this Notice of Removal, Defendant removes the State Court Action

to this Court on the basis of diversity jurisdiction, as more fully described herein.

                           III.   BASIS FOR REMOVAL

      8.     The State Court Action is removable pursuant to 28 U.S.C §§ 1441(a)-

(b) and 28 U.S.C. 1332(a)(1). This lawsuit is a civil dispute between citizens of

different states. There is and was at all relevant times (including the time of filing

the State Court Action, service of the Petition, and the filing of this Notice of Removal)

complete diversity of citizenship between parties.

      9.     The amount in controversy in this lawsuit exceeds $75,000, exclusive of

interest and costs, as evidenced by the eighth paragraph of page 2 of Plaintiffs’

Original Petition, included at Exhibit B-1 attached hereto and incorporated herein

by reference. In their Petition, Plaintiffs seek to recover monetary relief over

$1,000,000.00.

      10.    Because Plaintiffs and Defendants are citizens of different states and

the amount in controversy exceeds the $75,000 requirement, this Court has original

jurisdiction and removal is proper.

                                      IV.    VENUE

      11.    Venue is proper in this Court under 28 U.S.C. § 1441(a) because the

district and division of this Court include El Paso County, Texas, the place where

Plaintiffs filed their State Court Action.




DEFENDANT’S NOTICE OF REMOVAL                                                   Page 3 of 5
             Case 3:21-cv-00084 Document 1 Filed 04/01/21 Page 4 of 5




            V.       COMPLIANCE WITH REMOVAL REQUIREMENTS

      12.        This Notice of Removal is timely filed under 28 U.S.C. §§ 1446(a)-(b).

This Notice of Removal is filed within thirty days of March 2, 2021, the date Transport

Indiana was first served with process and a copy of Plaintiffs’ Original Petition in the

State Court Action, the initial pleading setting forth the claim for relief upon which

this Action based. This Notice of Removal is also filed within one year of the filing of

the Petition on February 11, 2021.

      13.        Plaintiffs filed their Original Petition in the 34th Judicial District Court

of El Paso County, Cause 2021DCV0517. In accordance with 28 U.S.C. § 1446(d),

written notice of this Notice of Removal will be promptly given to Plaintiffs, through

their counsel of record, and a copy of this Notice of Removal will be filed with the

clerk of the 34th Judicial District Court of El Paso County, Texas, where the State

Court Action is pending.

      14.        Pursuant to 28 U.S.C. § 1446(a), a copy of all executed process, pleadings

asserting causes of action, and orders in the State Court Action are attached hereto

as Exhibits B-1 through B-6.

      15.        By filing this Notice of Removal, Defendant does not intend to waive any

defenses it may have to Plaintiffs’ claims.

                                   VI.    CONCLUSION

      WHEREFORE, Defendant Transport Indiana, LLC requests that this Court

accept jurisdiction over this lawsuit for the reasons set forth above and grant it such

other and further relief, both at law and in equity, to which it may be justly entitled.




DEFENDANT’S NOTICE OF REMOVAL                                                      Page 4 of 5
            Case 3:21-cv-00084 Document 1 Filed 04/01/21 Page 5 of 5




                                          Respectfully submitted,



                                         /s/ Mark S. Scudder
                                         __________________________________________
                                         MARK S. SCUDDER
                                         State Bar No. 17936300
                                         QUILLING, SELANDER, LOWNDS,
                                         WINSLETT & MOSER, P.C.
                                         2001 Bryan Street, Suite 1800
                                         Dallas, TX 75201
                                         214.871.2100
                                         214.871.2111 Facsimile
                                         mscudder@qslwm.com

                                         ATTORNEYS FOR DEFENDANT
                                         TRANSPORT INDIANA, LLC


                            CERTIFICATE OF SERVICE

       On April 1, 2021, I electronically submitted the foregoing document with the
clerk of court for the U.S. District Court, Western District of Texas, using the
electronic case filing system of the court. I hereby certify that I have served all counsel
of record electronically or by another manner authorized by Federal Rule of Civil
Procedure 5(b)(2).


                                          /s/ Mark S. Scudder
                                          ____________________________________
                                          Mark S. Scudder




DEFENDANT’S NOTICE OF REMOVAL                                                    Page 5 of 5
